Citation Nr: 9907179	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  97-32 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire



THE ISSUE

The propriety of the initial 10 percent evaluation for the 
service-connected status-post traumatic brain injury with 
residual memory loss, headaches and decreased motor skills, 
right side.  



REPRESENTATION

Appellant represented by:	AMVETS




ATTORNEY FOR THE BOARD

James L. March, Counsel


INTRODUCTION

The veteran had verified active duty from February to June 
1991 and served in the Army Reserve with an unverified period 
of active duty in July and August 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the RO, 
which granted service connection and assigned an initial 10 
percent rating for status-post traumatic brain injury with 
residual memory loss, headaches and decreased motor skills, 
right side.

In November 1998, the Board remanded the case to afford the 
veteran a hearing.  
He did not appear for the hearing scheduled at the RO.  



REMAND

In December 1996, the veteran underwent a private 
neuropsychological examination.  The examiner noted that the 
reported history was taken from a report filed with the 
"Social Security Disability Determination Services."  It is 
unclear whether the veteran has been awarded disability 
benefits from the Social Security Administration.  In any 
event, the private examination report, as well as a January 
1996 private neuropsychological examination report, shows a 
disability picture strikingly different as that described in 
September and November 1997 VA examination reports.  

The Board notes that the veteran failed to report for a 
scheduled hearing following the Board's previous remand.  It 
appears that there is some confusion involving the veteran's 
mailing address.  Although the RO mailed the hearing notice 
to the veteran's apparent most current address, a subsequent 
letter advising him that his appeal was being forwarded to 
the Board was to an earlier address.  

Recently, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, No. 96-947 (U.S. 
Vet. App. Jan. 20, 1999). Accordingly, further appellate consideration will be deferred 
and the case is again REMANDED to the RO for the following 
actions: 

1.  The RO should take appropriate steps 
in order to contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
service for residuals of his head injury.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  The RO again should inquire of the 
veteran whether he desires to appear at a 
hearing before a Hearing Officer at the 
RO.  The RO should respond accordingly.  

3.  The RO should inquire of the veteran 
whether he receives disability benefits 
from SSA.  If so, the RO should obtain 
copies of any decision awarding SSA 
benefits and the medical records on which 
the decision was based.  

4.  Then, the RO should schedule the 
veteran for a comprehensive VA 
neurological examination to determine 
current severity of the residuals of the 
veteran's head injury.  All indicated 
tests, must be conducted.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should 
provide a detailed history of the 
frequency and severity of all symptoms 
associated with the in-service head 
injury, including memory loss, headaches 
and decreased motor skills.  A complete 
rationale for any opinion expressed must 
be provided.  

5.  After undertaking any additional 
development deemed appropriate, including 
any additional indicated specialist 
examinations, the RO should again review 
the veteran's claim, considering the 
Court's decision in Fenderson v. West.  
If the benefit sought on appeal is not 
granted, he and his representative should 
be issued a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

No action is required of the veteran until he is otherwise 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 5 -


